Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.

Response to Amendment
	Claims 3 and 4, which were previously withdrawn from consideration, have been rejoined based on the amendment to make them dependent upon Claim 1.

Claim Objections
Claims 1 and 3-4 are objected to because of the following informalities:  In Claim 1 line 1, “a press working apparatus” should be amended to “A press working apparatus”. For Claims 3 and 4, in line 6 of each claim, “a feeding direction” should be amended to “the feeding direction” as this limitation has been recited in Claim 1, from which Claims 3 and 4 now depend. Additionally for Claims 3 and 4, in lines 10-11 of each claim, “to the target value of the distance is adjusted using the first/second positioner” should be amended to “is adjusted to the target value of the distance using the first/second positioner” to ensure grammatical clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 8, the limitation “wherein each of the first distance provided by the first positioner and the second distance provided by the second positioner is a distance between a center of the at least one die of the first press and a center of the at least one die of the second press” does not appear to have support in the original disclosure. The specification defines a “process interval” as being a distance between centers of the at least one die of the first press and the at least one die of the second press (see paragraph [0038]), but does not equate this process interval to each of the first distance provided by the first positioner and the second distance provided by the second positioner. In fact, paragraph [0037] lines 4-5 states “The second position is deviated in a feeding direction with respect to the first position,” which, assuming that the “second/first position” are equivalent to the “second/first distance,” implies that the first and second distances are different from each other, so it is not clear how it could be possible for them to each be equivalent to the process interval. Accordingly, this claim does not comply with the written description requirement due to lack of support in the original disclosure, and as such is considered to be a recitation of new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the scope of the limitation “the second positioner positioning the at least one die of the at least one press in a position deviated in the feeding direction with respect to the first positioner” in lines 11-12 is unclear. Is “in a position deviated in the feeding direction with respect to the first positioner” meant to refer to the location/position of the at least one die as it is positioned by the second positioner, or to the location/position of the second positioner itself? Further, the scopes of the limitations “a first direction…is provided by the first positioner, a second distance…is provided by the second positioner” in lines 14-17 are unclear. What is meant by “is provided by the first/second positioner”? Are these limitations meant to convey an active function of the first/second positioners (i.e. providing the first/second distance by positioning the at least one die along the feeding direction), or are they merely meant to recite first and second distances between the dies of the first and second presses with respect to the first and second positioners?
Regarding Claims 5 and 6, the scopes of the limitations “wherein the first/second positioner is diagonally positioned from another first/second positioner” are unclear because it is not clear if these are meant to be positive recitations of another first/second positioner as part of the claimed invention.
Regarding Claim 8, the limitation “each of the first distance provided by the first positioner and the second distance provided by the second positioner is a distance between a center of the at least one die of the first press and a center of the at least one die of the second press” appears to contradict the limitation “the first distance and the second distance differ from each other” in line 18 of Claim 1. “[A] distance between a center of the at least one die of the first press and a center of the at least one die of the second press” is ostensibly the same regardless of the first and second positioners, so it is not clear how the first and second distances can satisfy both limitations. The claim is therefore rendered indefinite.
Claims 2-4, 7, and 9 are rejected by virtue of their dependence upon Claim 1.

Examiner note: no art has been applied to Claims 8 and 9; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 U.S.C. 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machida et al., hereinafter Machida (JP 2003191029, provided by Applicant). For text citations of Machida, refer to the machine translation provided as Non-Patent Literature.
Regarding Claim 1, Machida discloses (Figures 1 and 3) a press working apparatus that plastically deforms a metal material having a strip-plate shape to form the metal material into a specified shape while feeding the metal material in a feeding direction (material transport direction shown by arrow in Figure 1), the apparatus comprising: a first press (leftmost split die 10) comprising at least one die (upper/lower molds 11/12) that press-forms a first shape in the metal material; a second press (rightmost split die 10) comprising at least one die (upper/lower molds 11/12) that press-forms a second shape in the metal material in which the first shape is formed; a first positioner (first positioning means 4 with first positioning pin 41 and U-shaped notch 42) provided to at least one press of the first press or the second press, the first positioner performing positioning of the at least one die of the at least one press ([0032] lines 336-338 and 340-341); and a second positioner (second positioning means 5 with second positioning pin 51 and fitting hole 52) that performs positioning of the at least one die of the at least one press ([0032] lines 338-341), the second positioner positioning the at least one die of the at least one press in a position deviated in the feeding direction with respect to the first positioner (it is clearly seen in the figures that second positioning pin 51 is at a different location in the material transport direction than first positioning pin 41), wherein a first distance in the feeding direction between the at least one die of the first press and the at least one die of the second press is provided by the first positioner (see Annotated Figure 3 below), a second distance in the feeding direction between the at least one die of the first press and the at least one die of the second press is provided by the second positioner (see Annotated Figure 3 below), and the first distance and the second distance differ from each other.

    PNG
    media_image1.png
    429
    583
    media_image1.png
    Greyscale

Machida Annotated Figure 3
Regarding Claim 2, Machida discloses (Figures 1 and 3) the first positioner (first positioning means 4 with first positioning pin 41 and U-shaped notch 42) and the second positioner (second positioning means 5 with second positioning pin 51 and fitting hole 52) are provided to the second press (rightmost split die 10), the second press being a last press positioned along the feeding direction in the press working apparatus (the figures clearly show each of the split dies, including the last split die in the material transport direction, is provided with first and second positioning means 4 and 5).
Regarding Claim 5, Machida discloses (Figures 1, 3, and 8A) the first positioner (first positioning means 4 with first positioning pin 41 and U-shaped notch 42) is diagonally positioned from another first positioner (protrusion 32 of engaging means 3) with respect to the at least one die (upper/lower molds 11/12) of the at least one press (split die 10). Examiner note: first positioning means 4 located at the back side of mold 12 ([0030] lines 305-306, shown in Figure 3), and protrusion 32 is shown in Figure 8A as being in the center of mold 11; thus, first positioning means 4 and protrusion 32 are diagonally positioned from each other in a vertical plane. 
Regarding Claim 6, Machida discloses (Figure 1) the second positioner (second positioning means 5 with second positioning pin 51 and fitting hole 52) is diagonally positioned from another second positioner (protrusion 32 of engaging means 3) with respect to the at least one die (upper/lower molds 11/12) of the at least one press (split die 10; Figure 1 clearly shows second positioning means 5 and protrusion 32 being diagonally positioned from each other in a vertical plane).
Examiner note: since Claims 5 and 6 are both dependent only upon Claim 1, there is no claimed embodiment in which both of the first and second positioners are diagonally positioned from another first/second positioner, and since no structure has been positively recited for either of the first or second positioners, protrusion 32 can be interpreted as both “another first positioner” in Claim 5 and “another second positioner” in Claim 6.
Regarding Claim 7, Machida discloses (Figure 1) the first positioner (first positioning means 4 with first positioning pin 41 and U-shaped notch 42) or the second positioner (second positioning means 5 with second positioning pin 51 and fitting hole 52) positions the at least one die (upper/lower molds 11/12) of the first press or the second press (left-/rightmost split dies 10) on a movable plate (upper plate 1 on ram 201) and a fixed plate (lower plate 2 on bolster 202), separately. Examiner note: upper mold 11 is positioned on upper plate 1 with respect to lower mold 12 ([0029] line 293), which is positioned on lower plate 2 in a separate step by positioning means 4 and 5 ([0032] lines 336-341), i.e. positioning means 4 and 5 function to indirectly position upper mold 11 on upper plate 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Machida as applied to Claim 1 above, and further in view of Horii et al., hereinafter Horii (US 2013/0247638).
Regarding Claims 3 and 4, Machida discloses that an actual distance in the feeding direction between the at least one die of the first press and the at least one die of the second press can be adjusted to a target value using the first and second positioners ([0017] line 152; the engaging means, which positions the upper mold on the upper plate of the press apparatus, being provided at regular intervals in the material transport direction implies that the press dies can be arranged at different positions in the material transport direction, i.e. an actual distance between the press dies in the feeding direction can be adjusted to a target value). Machida does not disclose that an elongation quantity of the metal material is acquired after the first press operates and a target value of a distance in the feeding direction between the dies of the first and second presses is determined thereupon. Examiner notes, however, that one skilled in the art would understand that elongation will inherently be occurring during any pressing operation, so an elongation quantity will be acquired. 
Horii teaches (Figure 1) a metal processing apparatus in which an elongation quantity of a metal material is acquired after a first processing unit (first two rollers of finishing mill line 11) is operated ([0077] lines 2-4; tension/shape measuring apparatus 16 is located downstream of finishing mill line 11, so the elongation quantity is acquired after finishing mill line 11 is operated), a target setting parameter for a second processing unit (last stand 12) is determined based on the elongation quantity, and an actual setting parameter of the second processing unit is adjusted to the target setting parameter ([0075] lines 3-10; the shape adjusting function of last stand 12, i.e. the setting parameter, is adjusted to a target configuration based on the acquired elongation quantity and the target shape of the metal material). This adjustment of the second processing unit based on elongation quantities acquired after the first processing unit is operated ensures that the product formed has the desired shape ([0075] lines 7-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the press working apparatus disclosed by Machida such that an elongation quantity of the metal material is acquired after the first press is operated to form the first shape of the metal material, a target value of a setting parameter is determined based on the elongation quantity measured, and an actual setting parameter is adjusted to the target value, as taught by Horii, in order to ensure the desired shape of the final product is achieved. When this combination is made, the setting parameter of Machida being adjusted is the distance in the feeding direction between the at least one die of the first press (upper/lower molds 11/12 of leftmost split die 10) and the at least one die of the second press (upper/lower molds 11/12 of rightmost split die 10), both of which are positioned using the first and second positioners (first/second positioning means 4/5).

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753